Exhibit 10.2


ABBVIE SUPPLEMENTAL PENSION PLAN
(Amended and Restated Effective as of January 1, 2019)






--------------------------------------------------------------------------------






ABBVIE
SUPPLEMENTAL PENSION PLAN
SECTION 1
INTRODUCTION
1-1.    The Board of Directors of AbbVie Inc. (“AbbVie”) adopted this AbbVie
Supplemental Pension Plan (the “Supplemental Plan” or “Plan”) effective as of
January 1, 2013. The Plan provides for payment of (a) pension benefits
calculated under the AbbVie Pension Plan (the “Pension Plan”) in excess of those
which may be paid under that plan under the limits imposed by Section 415 of the
U.S. Internal Revenue Code, as amended (the “Code”), and the Employee Retirement
Income Security Act, as amended (“ERISA”), and (b) the additional pension
benefits that would be payable under the Pension Plan if deferred awards under
certain AbbVie non-qualified deferred compensation plans were included in “final
earnings” as defined in the Pension Plan. The Plan is hereby amended and
restated effective as of January 1, 2019.
1-2.    The Supplemental Plan shall apply to employees of AbbVie and its
subsidiaries and affiliates existing as of the date of adoption of the
Supplemental Plan or thereafter created or acquired. AbbVie and each of such
subsidiaries and affiliates are hereinafter referred to as an “employer” and
collectively as the “employers.”
1-3.    All benefits provided under the Supplemental Plan shall be provided from
the general assets of the employers and not from any trust fund or other
designated asset. All participants in the Supplemental Plan shall be general
creditors of the employers with no priority over other creditors.
1-4.    The Supplemental Plan shall be administered by the AbbVie Employee
Benefit Board of Review appointed and acting under the Pension Plan (the “Board
of Review”). Except as stated below, the Board of Review shall perform all
powers and duties with respect to the Supplemental Plan, including the power to
direct payment of benefits, allocate costs among employers, adopt amendments and
determine questions of interpretation. The Board of Directors of AbbVie (the
“Board of Directors”) shall have the sole authority to terminate the
Supplemental Plan.
1-5.    As part of the Separation and Distribution Agreement by and between
Abbott Laboratories and AbbVie Inc. dated as of November 28, 2012, Abbott
Laboratories (“Abbott”) and AbbVie entered into the Employee Matters Agreement
dated as of December 31, 2012 (the “EMA”). In accordance with the EMA, all
liabilities for AbbVie Employees (as defined in the EMA) under the Abbott
Laboratories Supplemental Pension Plan were transferred to the Plan and the Plan
became liable to pay all such benefits to such participants. Supplement A to the
Plan sets forth the additional rules applicable to the transferred benefits and
transferred participants.


1



--------------------------------------------------------------------------------





SECTION 2
ERISA PENSION PLAN SUPPLEMENTAL BENEFIT
2-1.    The benefits described in this Section 2 shall apply to all participants
in the Pension Plan who retire, or terminate with a vested pension, under that
plan on or after January 1, 2013.
2-2.    Each Pension Plan participant whose retirement or vested pension under
that plan would otherwise be limited by Code Section 415 shall receive a
supplemental pension under this Supplemental Plan in an amount which, when added
to his or her Pension Plan benefit (calculated as if such benefit had been
payable based on the distribution rules established hereunder and the pension
form selected by the participant as permitted by subsections 8-3 and 8-4), will
equal the amount the participant would be entitled to under the Pension Plan as
in effect from time to time, calculated as if such benefit had been payable
based on the distribution rules established hereunder and the pension form
selected by the participant as permitted by subsections 8-3 and 8-4, without
regard to the limitations imposed by Code Section 415.
SECTION 3
1986 TAX REFORM ACT SUPPLEMENTAL BENEFIT
3-1.    The benefits described in this Section 3 shall apply to all participants
in the Pension Plan who retire or terminate on or after January 1, 2013 with a
vested pension under that plan.
3-2.    Each Pension Plan participant shall receive a supplemental pension under
this Supplemental Plan in an amount determined as follows:
(a)    The supplemental pension shall be the difference, if any, between:
(i)the hypothetical monthly benefit that would have been payable under the
Pension Plan based on the distribution rules established hereunder and the
pension form selected by the participant as permitted by subsections 8-3 and 8-4
plus any supplement provided by Section 2; and
(ii)the hypothetical monthly benefit that would have been payable under the
Pension Plan, calculated based on the distribution rules established hereunder
and the pension form selected by the participant as permitted by subsections 8-3
and 8-4 (without regard to the limits imposed by Code Section 415) if the
participant’s “final earnings,” as defined in the Pension Plan, had included
compensation in excess of the limits imposed by Code Section 401(a)(17), and any
“pre-tax contributions” made by the participant under the AbbVie Supplemental
Savings Plan.


2



--------------------------------------------------------------------------------





SECTION 4
DEFERRED COMPENSATION PLAN PENSION PLAN SUPPLEMENTAL BENEFIT
4-1.    The benefits described in this Section 4 shall apply to all participants
in the Pension Plan who retire or terminate on or after January 1, 2013 with a
vested pension under that plan, and who made a Deferral Election under the
AbbVie Deferred Compensation Plan (the “Deferred Compensation Plan”) with
respect to any calendar month during the one hundred twenty consecutive calendar
months immediately preceding retirement or termination of employment.
4-2.    Each Pension Plan participant shall receive a supplemental pension under
this Supplemental Plan in an amount determined as follows:
(a)    The supplemental pension shall be the difference, if any, between:
(i)the hypothetical monthly benefit that would have been payable under the
Pension Plan based on the distribution rules established hereunder and the
pension form selected by the participant as permitted by subsections 8-3 and 8-4
plus any supplement provided by Section 2 and Section 3; and
(ii)the hypothetical monthly benefit that would have been payable under the
Pension Plan, calculated based on the distribution rules established hereunder
and the pension form selected by the participant as permitted by subsections 8-3
and 8-4 (without regard to the limits imposed by Code Section 415) if the
participant’s “base earnings,” as defined in the Pension Plan, included
deferrals made under the Deferred Compensation Plan and any compensation in
excess of the limits imposed by Code Section 401(a)(17).
SECTION 5
DEFERRED MIP PENSION PLAN SUPPLEMENTAL BENEFIT
5-1.    The benefits described in this Section 5 shall apply to all participants
in the Pension Plan who retire or terminate on or after January 1, 2013 with a
vested pension under that plan and who received Management Incentive Plan awards
for any calendar year during the ten consecutive calendar years ending with the
year of retirement or termination of employment.
5-2.    Each Pension Plan participant shall receive a supplemental pension under
this Supplemental Plan in an amount determined as follows:
(a)    The supplemental pension shall be the difference, if any, between:
(i)the hypothetical monthly benefit that would have been payable under the
Pension Plan based on the distribution rules established hereunder and the
pension form selected by the participant as permitted by subsections 8-3 and 8-4
plus any supplement provided by Section 2, Section 3, and Section 4; and
(ii)the hypothetical monthly benefit that would have been payable under the
Pension Plan, calculated based on the distribution rules established hereunder


3



--------------------------------------------------------------------------------





and the pension form selected by the participant as permitted by subsections 8-3
and 8-4 (without regard to the limits imposed by Code Section 415) if the
participant’s “final earnings,” as defined in the Pension Plan, were
one-sixtieth of the sum of:
a.the participant’s total “basic earnings” (excluding any payments under the
Management Incentive Plan, any division incentive plan or any comparable
incentive plan) received in the sixty consecutive calendar months for which his
or her basic earnings (excluding any payments under the Management Incentive
Plan, any division incentive plan or any comparable incentive plan) were
highest; and
b.the amount of the participant’s total awards under the Management Incentive
Plan, any division incentive plan and any comparable incentive plan (whether
paid immediately or deferred) made for the five consecutive calendar years
during the ten consecutive calendar years ending with the year of retirement or
termination for which such amount is the greatest and (for participants granted
Management Incentive Plan awards for less than five consecutive calendar years
during such ten year period) which include all Management Incentive Plan awards
granted for consecutive calendar years within such ten year period.
(b)    That portion of any Management Incentive Plan award which the
Compensation Committee of the Board of Directors of AbbVie (“Committee”) has
determined shall be excluded from the participant’s “basic earnings” shall be
excluded from the calculation of “final earnings” for purposes of this
subsection 5-2. “Final earnings” for purposes of this subsection 5-2 shall
include any compensation in excess of the limits imposed by Code Section
401(a)(17).
(c)    In the event the period described in subsection 5-2(a)(ii)(B) is the
final five calendar years of employment and a Management Incentive Plan award is
made to the participant subsequent to retirement for the participant’s final
calendar year of employment, the supplemental pension shall be adjusted by
adding such new award and subtracting a portion of the earliest Management
Incentive Plan award included in the calculation, from the amount determined
under subsection 5-2(a)(ii)(B). The portion subtracted shall be equal to that
portion of the participant’s final calendar year of employment during which the
participant was employed by AbbVie.
(d)    Under no circumstance shall the total supplemental pension benefit of any
participant who previously received distributions from the Supplemental Plan be
less than the amount that would have been payable under section 5-2(a) had such
participant retired as of December 31 of any prior year, determined pursuant to
the applicable actuarial assumptions in effect on that date.


4



--------------------------------------------------------------------------------





SECTION 6
CORPORATE OFFICER PENSION PLAN SUPPLEMENTAL BENEFIT
6-1.    The benefits described in this Section 6 shall apply to all participants
in the Pension Plan who are corporate officers of AbbVie as of January 1, 2013
or who become corporate officers thereafter, and who retire or terminate with a
vested pension under that plan on or after January 1, 2013. The term “corporate
officer” for purposes of this Supplemental Plan shall mean an individual elected
an officer of AbbVie by its Board of Directors (or designated as such for
purposes of this Section 6 by the Compensation Committee), but shall not include
assistant secretaries, assistant treasurers or other assistant officers.
6-2.    Subject to the limitations and adjustments described below, each
participant described in subsection 6-1 shall receive a monthly supplemental
pension under this Supplemental Plan commencing on the date determined in
accordance with subsection 8-2 and payable as a life annuity, equal to 6/10 of 1
percent (.006) of the participant’s final earnings (as determined under
subsection 5-2) for each of the first twenty years of the participant’s benefit
service (as defined in the Pension Plan) occurring after the participant’s
attainment of age 35.
6-3.    In no event shall the sum of (a) the participant’s aggregate percentage
of final earnings calculated under subsection 6-2 and (b) the participant’s
aggregate percentage of final earnings calculated under subsection 5.1 of the
Pension Plan, excluding 5.1(a)(ii)(B), exceed the maximum aggregate percentage
of final earnings allowed under subsection 5.1 (also excluding 5.1(a)(ii)(B)) of
the Pension Plan (without regard to any limits imposed by the Internal Revenue
Code), as in effect on the date of the participant’s retirement or termination.
In the event the limitation described in this subsection 6-3 would be exceeded
for any participant, the participant’s aggregate percentage calculated under
subsection 6-2 shall be reduced until the limit is not exceeded.
6-4.    Benefit service occurring between the date a participant ceases to be a
corporate officer of AbbVie and the date the participant again becomes a
corporate officer of AbbVie shall be disregarded in calculating the
participant’s aggregate percentage under subsection 6-2.
6-5.    Any supplemental pension otherwise due a participant under this Section
6 shall be reduced by the amount (if any) by which:
(a)    the hypothetical benefits that would be payable to such participant under
the Pension Plan, based on the distribution rules established hereunder and the
pension form selected by the participant as permitted by subsections 8-3 and
8-4, and this Supplemental Plan exceeds
(b)    the hypothetical maximum benefit that would be payable to the participant
under the Pension Plan, calculated based on the distribution rules established
hereunder and the pension form selected by the participant as permitted by
subsections 8-3 and 8-4 (without regard to the limits imposed by Code Section
415) based on the participant’s final earnings (as determined under subsection
5-2), if the participant had accrued the maximum benefit service recognized by
the Pension Plan.


5



--------------------------------------------------------------------------------





6-6.    Any supplemental pension due a participant under this Section 6 shall be
actuarially adjusted as provided in the Pension Plan to reflect the pension form
selected by the participant as permitted by subsections 8-3 and 8-4 and the
participant’s age at commencement of the pension as provided in Section 7.
SECTION 7
CORPORATE OFFICER PENSION PLAN
SUPPLEMENTAL EARLY RETIREMENT BENEFIT
7-1.    The benefits described in this Section 7 shall apply to all persons
described in subsection 6-1.
7-2.    The supplemental pension due under Sections 2, 3, 4, 5 and 6 to each
participant described in subsection 7-1 shall be reduced in accordance with the
rules provided in subsections 5-3 and 5-6 of the Pension Plan for each month by
which its commencement date precedes the last day of the month in which the
participant will attain age 60. No reduction will be made for the period between
the last day of the months in which the participant will attain age 60 and age
62.
7-3.    Each participant described in subsection 7-1 shall receive a monthly
supplemental pension under this Supplemental Plan equal to any hypothetical
reduction made in such participant’s Pension Plan pension in accordance with the
rules provided in subsections 5.3 and 5.6 of the Pension Plan for the period
between the last day of the months in which the participant will attain age 60
and age 62, calculated as if the participant had commenced receipt of the
participant’s Pension Plan benefit on the same date on which the participant
commences receipt of the participant’s supplemental pension based on the
distribution rules established hereunder and the pension form selected by the
participant as permitted by subsections 8-3 and 8-4.
SECTION 8
MISCELLANEOUS
8-1.    For purposes of this Supplemental Plan, the term “Management Incentive
Plan” shall mean the AbbVie 2013 Management Incentive Plan, the AbbVie 2013
Performance Incentive Plan, the AbbVie Managerial Incentive Plan, and any
successor or alternative to any of those plans.
8-2.    The monthly vested supplemental pension described in Sections 2, 3, 4,
5, 6 and 7 shall commence to be paid to the participant or his or her
beneficiary on the last day of the month following the month in which:
(a)    For any Transferred Participant or Post-Distribution Participant (both as
defined in Supplement A) who has an Old Formula Benefit (as defined in the
Pension Plan) under the Pension Plan, the later of the date on which such
participant attains age 50 and the date such participant’s employment is
terminated; or
(b)    For any Transferred Participant or Post-Distribution Participant (both as
defined in Supplement A) who does not have an Old Formula Benefit (as defined in
the Pension Plan) under the Pension Plan and any participant who does not fall
into the


6



--------------------------------------------------------------------------------





preceding categories hired by AbbVie on or after January 1, 2013, the later of
the date on which such participant attains age 55 and the date such
participant’s employment is terminated.
Notwithstanding the foregoing provisions of this subsection 8-2, any participant
eligible to make an election under Section 9 may make such election with respect
to any accruals for services performed in the year following the year such
election is made.
Notwithstanding the foregoing provisions of this subsection 8-2, in the event
that the present value of participant’s supplemental pension under Sections 2,
3, 4, 5, 6 and 7 does not exceed in the aggregate $25,000 as of the commencement
date of the pension payable to such participant or his or her beneficiary, and
payment of such supplemental pension has not been previously made under Section
9, the present value of such supplemental pension shall be paid to such
participant in a lump sum on such commencement date.
8-3.    Except as otherwise specifically provided, payment of the monthly vested
supplemental pension described in Sections 2, 3, 4, 5, 6, and 7 shall be made to
a participant as follows:
(a)    Life Annuity. A participant who is not legally married on the date as of
which such payments commence shall receive a monthly retirement income or
monthly deferred vested benefit in accordance with the plan payable on a life
annuity basis, with the last payment to be made for the month in which his or
her death occurs.
(b)    50% Joint and Survivor Annuity. A participant who is legally married on
the date as of which such payments commence shall receive a 50% joint and
survivor annuity which is actuarially equivalent to the amount of monthly
retirement income or monthly deferred vested benefit otherwise payable to him or
her in accordance with the plan on a life annuity basis. Such joint and survivor
annuity shall consist of a reduced monthly retirement income or monthly deferred
vested benefit continuing during the participant’s lifetime, and if the
participant’s spouse is living at the date of the participant’s death, payment
of one-half of such reduced monthly retirement income or monthly deferred vested
benefit to such spouse until the spouse’s death occurs, with the last payment to
be made for the month of the death of the last to die of the participant and his
or her spouse. The joint and survivor annuity payable hereunder to or with
respect to a participant who retires on a late retirement date shall be computed
as if such participant had retired on his or her normal retirement date using
for the age of his or her spouse as of his or her late retirement date, that
spouse’s age as of his or her normal retirement date.
8-4.    In lieu of the form and amount of supplemental pension benefit specified
in subsection 8-3, a participant may elect, prior to commencement, a
supplemental pension benefit which is actuarially equivalent to the form of
payment specified in subsection 8-3(a), in the annuity forms permitted by the
Board of Review, provided that the scheduled date for the first annuity payment
is not changed as a result of such election. For purposes of this provision, the
term “actuarially equivalent” shall have the meaning provided by Treasury
Regulation §1.409A-2(b)(2)(ii)(A), applying reasonable actuarial methods and
assumptions, which must be


7



--------------------------------------------------------------------------------





the same for each annuity payment option and otherwise comply with the rules
provided by Treasury Regulation §1.409A-2(b)(2)(ii)(D).
An election under this subsection 8-4 must be in writing, signed by the
participant, and filed with the Board of Review at such time and in such manner
as the Board of Review shall determine; and will be effective only if the
participant’s spouse, if any, consents to the election in writing, and such
consent acknowledges the effect of the election and is witnessed by a plan
representative or a notary public. In any case where a participant elects an
optional form of benefit, the option shall be designed so that more than 50
percent of the actuarial reserve required to provide the participant’s monthly
vested supplemental pension benefit in the normal form will be applied to
provide the participant’s benefits under the option during the period of the
participant’s life expectancy. Payment of an optional form of benefit will
commence no later than the date on which the participant’s monthly supplemental
pension benefit would otherwise commence. An election under this subsection 8-4
may not be changed after payment of the participant’s supplemental pension
benefit has commenced.
8-5.    Notwithstanding any other provision of this Supplemental Plan, if a
participant terminates employment within two (2) years following the occurrence
of a Change in Control, the present value of his or her supplemental pension
under Sections 2, 3, 4 and 5 (but excluding any amounts with respect to which an
election under Section 9 has been made, whether or not then payable or vested)
shall be paid to such participant in a lump sum, calculated using reasonable
actuarial assumptions and methods, within thirty (30) days following the date of
such termination of employment; provided that the event constituting a Change in
Control is also a “change in control event,” as such term is defined in Treasury
Regulation § 1.409A-3(i)(5). The supplemental pension under Section 2 shall be
computed using as the applicable limit under Code Section 415, such limit as is
in effect on the termination date and based on the assumption that the
participant will receive his or her supplemental pension in the form of a
straight life annuity with no ancillary benefits. The present values of the
supplemental pensions under Sections 2, 3, 4 and 5 shall be computed as of the
date of payment using an interest rate equal to the Pension Benefit Guaranty
Corporation interest rate applicable to an immediate annuity, as in effect on
the date of payment.
8-6.    For purposes of subsection 8-5, a “Change in Control” shall be deemed to
have occurred on the earliest of the following dates:
(a)    the date any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of AbbVie (not including in the securities
beneficially owned by such Person any securities acquired directly from AbbVie
or its Affiliates) representing 20% or more of the combined voting power of
AbbVie’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (c) below; or
(b)    the date the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board of Directors and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of


8



--------------------------------------------------------------------------------





AbbVie) whose appointment or election by the Board of Directors or nomination
for election by AbbVie’s shareholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended; or
(c)    the date on which there is consummated a merger or consolidation of
AbbVie or any direct or indirect subsidiary of AbbVie with any other corporation
or other entity, other than (i) a merger or consolidation (A) immediately
following which the individuals who comprise the Board of Directors immediately
prior thereto constitute at least a majority of the Board of Directors of
AbbVie, the entity surviving such merger or consolidation or, if AbbVie or the
entity surviving such merger or consolidation is then a subsidiary, the ultimate
parent thereof and (B) which results in the voting securities of AbbVie
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of AbbVie or any subsidiary of AbbVie, at least 50% of the
combined voting power of the securities of AbbVie or such surviving entity or
any parent thereof outstanding immediately after such merger or consolidation,
or (ii) a merger or consolidation effected to implement a recapitalization of
AbbVie (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of AbbVie (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from AbbVie or its Affiliates) representing 20% or more of the combined voting
power of AbbVie’s then outstanding securities; or
(d)    the date the shareholders of AbbVie approve a plan of complete
liquidation or dissolution of AbbVie or there is consummated an agreement for
the sale or disposition by AbbVie of all or substantially all of AbbVie’s
assets, other than a sale or disposition by AbbVie of all or substantially all
of AbbVie’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by shareholders of AbbVie, in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of AbbVie or any subsidiary of AbbVie,
in substantially the same proportions as their ownership of AbbVie immediately
prior to such sale.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of AbbVie immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of AbbVie
immediately following such transaction or series of transactions.
For purposes of this Supplemental Plan: “Affiliate” shall have the meaning set
forth in Rule 12b-2 promulgated under Section 12 of the Exchange Act;
“Beneficial Owner” shall have the


9



--------------------------------------------------------------------------------





meaning set forth in Rule 13d-3 under the Exchange Act; “Exchange Act” shall
mean the Securities Exchange Act of 1934, as amended from time to time; and
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) AbbVie or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of AbbVie or any of
its Affiliates, (iii) an underwriter temporarily holding securities pursuant to
an offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of AbbVie in substantially the same proportions
as their ownership of stock of AbbVie.
8-7.    POTENTIAL CHANGE IN CONTROL. A “Potential Change in Control” shall exist
during any period in which the circumstances described in paragraphs (a), (b),
(c) or (d), below, exist (provided, however, that a Potential Change in Control
shall cease to exist not later than the occurrence of a Change in Control):
(a)    AbbVie enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control, provided that a Potential Change in
Control described in this paragraph (a) shall cease to exist upon the expiration
or other termination of all such agreements.
(b)    Any Person (without regard to the exclusions set forth in subsections (i)
through (iv) of such definition) publicly announces an intention to take or to
consider taking actions the consummation of which would constitute a Change in
Control; provided that a Potential Change in Control described in this paragraph
(b) shall cease to exist upon the withdrawal of such intention, or upon a
determination by the Board of Directors that there is no reasonable chance that
such actions would be consummated.
(c)    Any Person becomes the Beneficial Owner, directly or indirectly, of
securities of AbbVie representing 10% or more of either the then outstanding
shares of common stock of AbbVie or the combined voting power of AbbVie’s then
outstanding securities (not including any securities beneficially owned by such
Person which are or were acquired directly from AbbVie or its Affiliates).
(d)    The Board of Directors adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control exists; provided that
a Potential Change in Control described in this paragraph (d) shall cease to
exist upon a determination by the Board of Directors that the reasons that gave
rise to the resolution providing for the existence of a Potential Change in
Control have expired or no longer exist.
8-8.    The provisions of subsections 8-5, 8-6, 8-7 and this subsection 8-8 may
not be amended or deleted, nor superseded by any other provision of this
Supplemental Plan, (a) during the pendency of a Potential Change in Control and
(b) during the period beginning on the date of a Change in Control and ending on
the date five (5) years following such Change in Control.
8-9.    All benefits due under this Supplemental Plan shall be paid by AbbVie
and AbbVie shall be reimbursed for such payments by the employee’s employer. In
the event the employee is employed by more than one employer, each employer
shall reimburse AbbVie in proportion to the


10



--------------------------------------------------------------------------------





period of time the employee was employed by such employer, as determined by the
Board of Review in its sole discretion.
8-10.    The benefits under the Supplemental Plan are not in any way subject to
the debts or other obligations of the persons entitled to benefits and may not
be voluntarily or involuntarily sold, transferred or assigned.
8-11.    Nothing contained in this Supplemental Plan shall confer on any
employee the right to be retained in the employ of AbbVie or any of its
subsidiaries or affiliates.
8-12.    Upon adoption of this Supplemental Plan, the prior resolutions shall be
deemed rescinded.
8-13.    A participant shall not become vested in the participant’s supplemental
pension under Sections 2, 3, 4, 5, 6 and 7 until the participant has attained
sixty (60) months of vesting service. For purposes of the Supplemental Plan, a
participant shall be entitled to 1/12th of a year of vesting service for each
calendar month (or portion thereof) during which the participant is employed by
an employer. The payments required by Section 8 or Section 9 of the Supplemental
Plan shall, in each case, relate only to the vested portion of a participant’s
supplemental pension.
8-14.    To the extent applicable, it is intended that the Supplemental Plan
comply with the provisions of Code Section 409A. The Supplemental Plan will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Supplemental Plan to fail to satisfy Code Section
409A will have no force and effect until amended to comply therewith (which
amendment may be retroactive to the extent permitted by Code Section 409A).
Notwithstanding anything contained herein to the contrary, a participant shall
not be considered to have terminated employment with AbbVie or any employer
hereunder for purposes of the Supplemental Plan and no payments shall be due
under Supplemental Plan which are payable upon the participant’s termination of
employment unless the participant would be considered to have incurred a
“separation from service” from AbbVie within the meaning of Code Section 409A.
To the extent required to avoid accelerated taxation and/or tax penalties under
Code Section 409A and applicable guidance issued thereunder, amounts that would
otherwise be payable pursuant to the Supplemental Plan during the six-month
period immediately following the participant’s termination of employment shall
instead be paid on the first business day after the date that is six months
following the participant’s termination of employment (or upon the participant’s
death, if earlier), plus interest thereon, at a rate equal to the applicable
“Federal short-term rate” (as defined in Code Section 1274(d)) for the month in
which such termination of employment occurs (to the extent that such interest is
not already provided to the participant under subsection 9-8), from the
respective dates on which such amounts would otherwise have been paid until the
actual date of payment. With respect to expenses eligible for reimbursement
under the terms of the Supplemental Plan, (a) the amount of such expenses
eligible for reimbursement in any taxable year shall not affect the expenses
eligible for reimbursement in another taxable year and (b) any reimbursements of
such expenses shall be made no later than the end of the calendar year following
the calendar year in which the related expenses were incurred, except, in each
case, to the extent that the right to reimbursement does not provide for a
“deferral of compensation” within the meaning of Code Section 409A.


11



--------------------------------------------------------------------------------





8-15.    In accordance with Treasury Regulation § 1.409A-3(j)(4)(ii),
distributions shall be made to an individual (other than to the participant)
pursuant to the terms of a “domestic relations order” (as defined in Internal
Revenue Code Section 414(p)(1)(B)), as determined and administered by the AbbVie
Senior Vice President, Human Resources (or the individual holding equivalent
duties and responsibilities) or his or her delegate, provided that such order
(a) does not require the plan to provide any type or form of benefit, or any
option not otherwise provided under the plan, (b) does not require the plan to
provide increased benefits, and (c) does not require the payment of benefits to
an alternate payee which are required to be paid to another alternate payee
under another order.
SECTION 9
ALTERNATE PAYMENT OF SUPPLEMENTAL PENSIONS
The provisions of this Section 9 shall apply only to corporate officers who
became Plan participants before January 1, 2015.
9-1.    A participant who is actively employed by AbbVie as a corporate officer
as of December 31 of his or her first year as a corporate officer shall be
entitled to receive payment of the present value of the vested supplemental
pension described in Sections 2, 3, 4, 5, 6 and 7 which accrues with respect to
the year and shall elect to receive such payment by either of the following
methods: (a) current payment in cash directly to the participant, or (b) current
payment of a portion of such present value in cash for the participant directly
to a Grantor Trust established by the participant, determined to be
substantially similar to the form of Grantor Trust attached hereto as Exhibit A,
and current payment of the balance of such present value in cash paid directly
to or withheld on behalf of the participant equal to the aggregate federal,
state and local individual income and employment taxes owed with respect to the
gross payment (as determined in accordance with subsection 9-10). The payment of
any amount provided under this subsection 9-1 shall be made to the Grantor Trust
established by the participant within the thirty (30)-day period beginning April
1 of the year following the year in which such present value is accrued.
9-2.    For each year subsequent to the year in which a participant becomes a
corporate officer, if the present value of a participant’s vested and accrued
supplemental pension has been paid to the participant (including amounts paid to
the participant’s Grantor Trust) pursuant to subsection 9-1 then, with respect
to each subsequent year of active participation, as of that December 31, a
participant shall be entitled to a payment in an amount equal to (i) the present
value (as of that December 31) of the participant’s vested supplemental pension
described in Sections 2, 3, 4, 5, 6 and 7, less (ii) the current value (as of
that December 31) of the payments previously made to the participant under
subsections 9-1 and 9-2 (if any). Each year a participant who is a corporate
officer may elect to receive payment of the amounts described in subparagraphs
(i) and (ii) above for the year by either of the following methods: (a) current
payment in cash directly to the participant, or (b) current payment of such
amount in cash for the participant directly to a Grantor Trust established by
the participant (less the aggregate federal, state and local individual income
and employment taxes paid to or withheld on behalf of the participant (as
determined in accordance with subsection 9-10)). The payment of any amount
provided under this subsection 9-2 shall be made to the Grantor Trust
established by the participant within the thirty


12



--------------------------------------------------------------------------------





(30)-day period beginning April 1 of the year following the year in which such
present value is accrued. No payments shall be made under this subsection 9-2 as
of any December 31 after the calendar year in which the participant retires or
otherwise terminates employment with AbbVie.
9-3.    Present values for the purposes of subsections 9-1 and 9-2 shall be
determined using reasonable actuarial assumptions specified for this purpose by
AbbVie and consistently applied in accordance with the requirements of Treasury
Regulation §1.409A-2(b)(2)(ii)(D). The “current value” of the payments
previously made to a participant under subsection 9-2 means the aggregate amount
of such payments, with interest thereon (at the rate specified in subsection
9-7).
9-4.    AbbVie, as the administrator of the participant’s Grantor Trust, may
direct the trustee to distribute to the participant from the income of such
Grantor Trust an amount sufficient to pay the taxes on the Grantor Trust
earnings for such year, to the extent a sufficient sum of money has not been
paid to, or withheld on behalf of, the participant pursuant to subsection 9-8.
The taxes shall be determined in accordance with subsection 9-10.
9-5.    Except as provided in subsection 9-9, a participant shall be deemed to
have irrevocably waived and shall be foreclosed from any right to receive any
supplemental pension benefits on that portion of the supplemental pension that
the participant elects to be paid in cash under subsection 9-1 or 9-2. A
participant who has elected to receive a payment under subsection 9-1 or 9-2 to
a Grantor Trust must establish such trust in a form which AbbVie determines to
be substantially similar to the trust attached to this Supplemental Plan as
Exhibit A. If a participant fails to make an election under subsection 9-1 or
9-2, or if a participant makes an election under subsection 9-1 or 9-2 to
receive payment in a Grantor Trust but fails to establish a Grantor Trust, then
payment shall be made in cash directly to the participant.
9-6.    AbbVie will establish and maintain a separate Supplemental Pension
Account in the name of each participant, a separate After-Tax Supplemental
Pension Account in the name of each participant, and a separate Tax Payment
Account in the name of each participant. The Supplemental Pension Account shall
reflect any amounts: (a) paid to, or withheld on behalf of, a participant to
satisfy the aggregate federal, state and local individual income and employment
taxes (including amounts paid to a participant’s Grantor Trust) pursuant to
subsections 9-1 and 9-2 and (b) disbursed to a participant for supplemental
pension benefits (or which would have been disbursed to a participant if the
participant had not elected to receive a cash disbursement pursuant to
subsections 9-1 and 9-2). The After-Tax Supplemental Pension Account shall also
reflect such amounts but shall be maintained on an after-tax basis. The accounts
established pursuant to this subsection 9-6 are for administrative convenience,
and no trust relationship with respect to such accounts is intended or should be
implied.
9-7.    As of the end of each calendar year, a participant’s Supplemental
Pension Account shall be credited with interest calculated at the rate of eight
percent (8%) per year. Any amount so credited shall be referred to as a
participant’s “Interest Accrual.” The calculation of the Interest Accrual shall
be based on the balance of the payments made pursuant to subsections 9-1 and 9-2
and any Interest Accrual thereon from previous years. As of the end of each
calendar year a participant’s After-Tax Supplemental Pension Account shall be
credited with interest which shall be referred to as the After-Tax Interest
Accrual. The “After-Tax Interest Accrual” shall be an


13



--------------------------------------------------------------------------------





amount equal to the product of (a) the Interest Accrual credited to the
participant’s Supplemental Pension Account for such year multiplied by (b) one
minus the aggregate of the federal, state, and local individual income tax rates
and employment tax rate (determined in accordance with subsection 9-10).
9-8.    In addition to any payment made to a participant for a calendar year
pursuant to subsections 9-1 and 9-2, a participant shall also be entitled to a
payment (an “Interest Payment”) for each year in which the Grantor Trust is in
effect. For all participants who are Transferred Participants under Supplement
A, the Interest Payment shall equal the excess of the gross amount of the
participant’s Interest Accrual (as defined in subsection 9-7), over the net
income of the participant’s Grantor Trust for the year, as adjusted by the
amounts described in Schedule A, and shall be paid within the thirty (30)-day
period beginning April 1 of the following fiscal year. A portion of such
Interest Payment, equal to the excess, if any, of the Net Interest Accrual over
the net earnings of the participant’s Grantor Trust, shall be deposited in the
participant’s Grantor Trust, with the balance paid to, or withheld on behalf of,
the Participant; provided, however, in the event that the net earnings of the
participant’s Grantor Trust exceeds the Net Interest Accrual, a distribution
from the Grantor Trust shall be required in accordance with subsection 9-4. A
participant’s Net Interest Accrual for a year is an amount equal to the
After-Tax Interest Accrual credited to the participant’s After-Tax Supplemental
Pension Account for that year in accordance with subsection 9-7. No payments
shall be made under this subsection 9-8 for any year following the year in which
the participant dies, retires or otherwise terminates employment with AbbVie.
9-9.    In addition to and notwithstanding the payments made to a participant’s
Grantor Trust under subsections 9-1 and 9-2 and subject only to the subsequent
election requirements of Treasury Regulation § 1.409A-2(b), AbbVie shall make
the monthly vested supplemental pension payments that would have been payable to
the participant had no payments been made to the participant’s Grantor Trust
under subsections 9-1 and 9-2 in the form provided by subsection 8-3. The
monthly vested supplemental pension payments hereunder shall commence on the
first business day of February following the sixth anniversary of the
participant’s termination of employment and ending with the month of the
participant’s (or surviving spouse’s) death. By way of example, (a) if a
participant terminated employment on June 1, 2013, the commencement date would
be the first business day in February, 2020, and (b) if a participant terminated
employment on January 15, 2013, the commencement date would be the first
business day in February, 2019. Payments under this subsection 9-9 shall be made
by the employers (in such proportions as AbbVie shall designate) directly from
their general corporate assets. Payment of the annuity required by this
subsection 9-9 may be deferred by AbbVie in compliance with the subsequent
election requirements of Treasury Regulation § 1.409A-2(b). Any election to
defer payment hereunder shall not take effect until at least 12 months after the
election is made; shall be made not less than 12 months before the annuity
commencement date; and shall require payment to be deferred for a period of no
less than five years from such annuity commencement date.
9-10.    For purposes of this Supplemental Plan, a participant’s federal income
tax rate shall be deemed to be the highest marginal rate of federal individual
income tax in effect in the calendar year in which a calculation under this
Supplemental Plan is to be made; state and local tax rates shall be deemed to be
the highest marginal rates of individual income tax in effect in the state and


14



--------------------------------------------------------------------------------





locality of the participant’s residence in the calendar year for which such a
calculation is to be made; and a participant’s employment tax rate shall be
deemed to be the highest marginal rate of Federal Insurance Contributions Act
tax in effect in the calendar year for which such a calculation is to be made,
net of any federal tax benefits without a benefit for any net capital losses.
Any employer shall be entitled, if necessary or desirable, to pay, or withhold
the amount of any federal, state or local tax, attributable to any amounts
payable by it under the Supplemental Plan, and may require payment or
indemnification from the participant in an amount necessary to satisfy such
taxes prior to remitting such taxes.
9-11.    Each participant’s Grantor Trust assets shall be invested solely in the
instruments specified by investment guidelines established by the Committee.
Such investment guidelines, once established, may be changed by the Committee,
provided that any change shall not take effect until the year following the year
in which the change is made and provided further that the instruments specified
shall be consistent with the provisions of Section 3(b) of the form of Grantor
Trust attached hereto as Exhibit A.
9-12.    Notwithstanding anything contained in the Supplemental Plan to the
contrary, the Grantor Trusts established by the participants under the
Supplemental Plan shall be funded in accordance with the requirements of Code
Section 409A.






15



--------------------------------------------------------------------------------






SUPPLEMENT A


SPECIAL RULES RELATED TO TRANSFER FROM ABBOTT LABORATORIES SUPPLEMENTAL PENSION
PLAN


A-1.    Purpose and Effect. The purpose of this Supplement A is to provide for
the transfer of liabilities from the Abbott Laboratories Supplemental Pension
Plan (the “Abbott SERP”) to this Supplemental Plan with respect to Transferred
Participants and Post-Distribution Participants as set forth in the Separation
Agreement.
A-2.    Eligibility, Service and Compensation. Transferred Participants and
Post-Distribution Participants shall (a) be eligible to participate in the
AbbVie SERP to the extent they were eligible to participate in the Abbott SERP
as of the applicable Transfer Date (as defined in the EMA), and (b) receive
credit for vesting, eligibility and benefit service for all service credited for
those purposes under the Abbott SERP as of the Transfer Date (as defined in the
EMA) as if that service had been rendered to AbbVie (provided that in the event
that any such Transferred Participant or Post-Distribution Participant receives
a distribution from the Abbott SERP, the value of such distribution shall be
offset against future benefits under the AbbVie SERP to the extent necessary to
prevent a duplication of benefits). The compensation paid by Abbott and its
subsidiaries to a Transferred Participant or a Post-Distribution Participant
that was recognized under the Abbott SERP as of the Transfer Date (as defined in
the EMA) shall be credited and recognized for all applicable purposes under the
AbbVie SERP as though it were compensation from AbbVie or its Subsidiaries.
A-3.    Time and Form of Payment. The accrued benefit of each Transferred
Participant and each Post-Distribution Participant under the Abbott SERP as of
the applicable Transfer Date (as defined in the EMA) shall be payable under the
AbbVie SERP at the time and in a form that would have been permitted under the
Abbott SERP as in effect as of such Transfer Date (as defined in the EMA), with
employment by Abbott or its subsidiaries prior to the Transfer Date (as defined
in the EMA) treated as employment by the AbbVie or its affiliates under the
AbbVie SERP for purposes of determining eligibility for optional forms of
benefit, early retirement benefits, or other benefit forms; and the AbbVie SERP
shall assume and honor the terms of all arrangements relating to beneficiaries
and alternate payees in effect and honored under the Abbott SERP as of the
applicable Transfer Date with respect to Transferred Participants and Post
Distribution Participants.
A-4.    Initial Transfer of Liabilities from Abbott SERP. As soon as practicable
after the Separation, and subject to such terms and conditions as the Plan
Administrator may establish, the Plan shall assume all liabilities and the
Abbott SERP shall transfer all liabilities for all obligations under the Abbott
SERP for the benefits of Transferred Participants (and their beneficiaries
and/or alternate payees) as determined on the applicable Transfer Date (as
defined in the EMA).
A-5.    Subsequent Transfers. At such time or times as the Plan Administrator
and Abbott (or its delegate) shall agree, and subject to such terms and
conditions as the Plan Administrator may establish, the Plan shall assume all
liabilities and the Abbott SERP shall transfer all liabilities


1



--------------------------------------------------------------------------------





for all obligations under the Abbott SERP for the benefits of Post-Distribution
Participants (and their beneficiaries and/or alternate payees) as determined on
the applicable Transfer Date (as defined in the EMA).
A-6.    Definitions. For purposes of this Supplement A, the following terms are
defined as follows:
(a)
“Post-Distribution Participant” means: (i) a Post-Distribution AbbVie Employee
(as defined in the EMA) who (A) was an employee of Abbott Laboratories or its
subsidiary as of immediately prior to the Separation (as defined in the
Separation Agreement) and is transferred to or hired by AbbVie or its Subsidiary
after the Separation (as defined in the Separation Agreement) and (B) had
liabilities associated with his or her accrued benefits (including any accrued
benefits with respect to beneficiaries or alternate payees) in the Abbott SERP
transferred to this Plan in accordance with this Supplement A; and (ii) any
other individual on whose behalf liabilities are transferred from an Abbott
pension plan to the Pension Plan during the Transition Period (as described in
the EMA).

(b)
“Transferred Participant” means an AbbVie Employee or an AbbVie LTD Participant
(as defined in the EMA), excluding any Post-Distribution AbbVie Employee (as
defined in the EMA), who accepts an offer of employment or continues employment
with or is transferred to AbbVie Inc. under the EMA on or immediately after the
Separation (as defined in the Separation Agreement).

A-7.    Grantor Trusts. Certain Transferred Participants and Post-Distribution
Participants who participated in the Abbott SERP have established grantor trusts
in connection with such plan. Abbott and AbbVie shall use their commercially
reasonable best efforts to facilitate the amendment of each such grantor trust
to provide that (a) AbbVie is the administrator of such trust and (b)
distribution of amounts under such trust is made by reference to termination of
employment with AbbVie and its subsidiaries and not termination of employment
with the Abbott and its subsidiaries.
A-8.    Use of Terms. Terms used in this Supplement A have the meanings of those
terms as set forth in the Plan, unless they are defined in this Supplement A.
All of the terms and provisions of the Plan shall apply to this Supplement A
except that where the terms of the Plan and this Supplement A conflict, the
terms of this Supplement A shall govern.




2



--------------------------------------------------------------------------------






SCHEDULE A






[TO BE INSERTED WHEN AMOUNTS ARE AVAILABLE]




1



--------------------------------------------------------------------------------






EXHIBIT A
SUPPLEMENTAL BENEFIT
GRANTOR TRUST


THIS AGREEMENT, made this day of , 20 , by and between (the “grantor”) and The
Northern Trust Company, located at Chicago, Illinois, as trustee (the
“trustee”),
WITNESSETH THAT:
WHEREAS, the grantor desires to establish and maintain a trust to hold certain
benefits received by the grantor under the AbbVie Supplemental Pension Plan, as
it may be amended from time to time.
NOW, THEREFORE, IT IS AGREED as follows:
ARTICLE I
INTRODUCTION
I-1NAME. This agreement and the trust hereby evidenced (the “trust”) may be
referred to as the “ Supplemental Benefit Grantor Trust.”
I-2THE TRUST FUND. The “trust fund” as at any date means all property then held
by the trustee under this agreement.
I-3STATUS OF THE TRUST. The trust shall be irrevocable. The trust is intended to
constitute a grantor trust under Sections 671-678 of the Internal Revenue Code,
as amended, and shall be construed accordingly.
I-4THE ADMINISTRATOR. AbbVie Inc. (“AbbVie”) shall act as the “administrator” of
the trust, and as such shall have certain powers, rights and duties under this
agreement as described below. AbbVie will certify to the trustee from time to
time the person or persons authorized to act on behalf of AbbVie as the
administrator. The trustee may rely on the latest certificate received without
further inquiry or verification.
I-5ACCEPTANCE. The trustee accepts the duties and obligations of the “trustee”
hereunder, agrees to accept funds delivered to it by the grantor or the
administrator, and agrees to hold such funds (and any proceeds from the
investment of such funds) in trust in accordance with this agreement.


1



--------------------------------------------------------------------------------





ARTICLE II
DISTRIBUTION OF THE TRUST FUND
II-1SUPPLEMENTAL PENSION ACCOUNT. The administrator shall maintain a
“supplemental pension account” under the trust. As of the end of each calendar
year, the administrator shall charge the account with all distributions made
from the account during that year; and credit the account with its share of
trust income and realized gains and charge the account with its share of trust
expenses and realized losses for the year.
II-2DISTRIBUTIONS PRIOR TO THE GRANTOR’S DEATH. Principal and accumulated income
shall not be distributed from the trust prior to the grantor’s retirement or
other termination of employment with AbbVie or a subsidiary of AbbVie (the
grantor’s “settlement date”); provided that, each year the administrator may
direct the trustee to distribute to the grantor a portion of the income of the
trust fund for that year, with the balance of such income to be accumulated in
the trust. The administrator shall inform the trustee of the grantor’s
settlement date. Thereafter, the trustee shall distribute the amounts from time
to time credited to the supplemental pension account to the grantor, if then
living, in the same manner, at the same time and over the same period as the
pension payable to the grantor under AbbVie Pension Plan.
II-3DISTRIBUTIONS AFTER THE GRANTOR’S DEATH. The grantor, from time to time may
name any person or persons (who may be named contingently or successively and
who may be natural persons or fiduciaries) to whom the principal of the trust
fund and all accrued or undistributed income thereof shall be distributed upon
the grantor’s death. The grantor may direct that such amounts be distributed in
a lump sum or, if the beneficiary is the grantor’s spouse (or a trust (a
“Trust”) for which the grantor’s spouse is the sole income beneficiary), in the
same manner, at the same time and over the same period as the pension payable to
the grantor’s surviving spouse under the AbbVie Pension Plan. If the grantor
directs the same method of distribution as the pension payable to the surviving
spouse under the AbbVie Pension Plan to the spouse as beneficiary, any amounts
remaining at the death of the spouse beneficiary shall be distributed in a lump
sum to the executor or administrator of the spouse beneficiary’s estate. If the
grantor directs the same method of distribution as the pension payable to the
surviving spouse under the AbbVie Pension Plan to a Trust for which the
grantor’s spouse is the sole income beneficiary, any amounts remaining at the
death of the spouse shall be distributed in a lump sum to such Trust. Despite
the foregoing, if (i) the beneficiary is a Trust for which the grantor’s spouse
is the sole income beneficiary, (ii) payments are being made pursuant to this
paragraph II-3 other than in a lump sum and (iii) income earned by the trust
fund for the year exceeds the amount of the annual installment payment, then
such Trust may elect to withdraw such excess income by written notice to the
trustee. Each designation shall revoke all prior designations, shall be in
writing and shall be effective only when filed by the grantor with the
administrator during the grantor’s lifetime. If the grantor fails to direct a
method of distribution, the distribution shall be made in a lump sum. If the
grantor fails to designate a beneficiary as provided above, then on the
grantor’s death, the trustee shall distribute the balance of the trust fund in a
lump sum to the executor or administrator of the grantor’s estate.”


2



--------------------------------------------------------------------------------





II-4FACILITY OF PAYMENT. When a person entitled to a distribution hereunder is
under legal disability, or, in the trustee’s opinion, is in any way
incapacitated so as to be unable to manage his or her financial affairs, the
trustee may make such distribution to such person’s legal representative, or to
a relative or friend of such person for such person’s benefit. Any distribution
made in accordance with the preceding sentence shall be a full and complete
discharge of any liability for such distribution hereunder.
II-5PERPETUITIES. Notwithstanding any other provisions of this agreement, on the
day next preceding the end of 21 years after the death of the last to die of the
grantor and the grantor’s descendants living on the date of this instrument, the
trustee shall immediately distribute any remaining balance in the trust to the
beneficiaries then entitled to distributions hereunder.
ARTICLE III
MANAGEMENT OF THE TRUST FUND
III-1GENERAL POWERS. The trustee shall, with respect to the trust fund, have the
following powers, rights and duties in addition to those provided elsewhere in
this agreement or by law:
(a)Subject to the limitations of subparagraph (b) next below, to sell, contract
to sell, purchase, grant or exercise options to purchase, and otherwise deal
with all assets of the trust fund, in such way, for such considerations, and on
such terms and conditions as the trustee decides.
(b)To invest and reinvest the trust fund, without distinction between principal
and income, in obligations of the United States Government and its agencies or
which are backed by the full faith and credit of the United States Government
and in any mutual funds, common trust funds or collective investment funds which
invest solely in such obligations, provided that to the extent practicable no
more than Ten Thousand Dollars ($10,000) shall be invested in such mutual funds,
common trust funds or collective investment funds at any time; and any such
investment made or retained by the trustee in good faith shall be proper despite
any resulting risk or lack of diversification or marketability.
(c)To deposit cash in any depositary (including the banking department of the
bank acting as trustee) without liability for interest, in amounts not in excess
of those reasonably necessary to make distributions from the trust.
(d)To borrow from anyone, with the administrator’s approval, such sum or sums
from time to time as the trustee considers desirable to carry out this trust,
and to mortgage or pledge all or part of the trust fund as security.
(e)To retain any funds or property subject to any dispute without liability for
interest and to decline to make payment or delivery thereof until final
adjudication by a court of competent jurisdiction or until an appropriate
release is obtained.


3



--------------------------------------------------------------------------------





(f)To begin, maintain or defend any litigation necessary in connection with the
administration of this trust, except that the trustee shall not be obliged or
required to do so unless indemnified to the trustee’s satisfaction.
(g)To compromise, contest, settle or abandon claims or demands.
(h)To give proxies to vote stocks and other voting securities, to join in or
oppose (alone or jointly with others) voting trusts, mergers, consolidations,
foreclosures, reorganizations, liquidations, or other changes in the financial
structure of any corporation, and to exercise or sell stock subscription or
conversion rights.
(i)To hold securities or other property in the name of a nominee, in a
depositary, or in any other way, with or without disclosing the trust
relationship.
(j)To divide or distribute the trust fund in undivided interests or wholly or
partly in kind.
(k)To pay any tax imposed on or with respect to the trust; to defer making
payment of any such tax if it is indemnified to its satisfaction in the
premises; and to require before making any payment such release or other
document from any lawful taxing authority and such indemnity from the intended
payee as the trustee considers necessary for its protection.
(l)To deal without restriction with the legal representative of the grantor’s
estate or the trustee or other legal representative of any trust created by the
grantor or a trust or estate in which a beneficiary has an interest, even though
the trustee, individually, shall be acting in such other capacity, without
liability for any loss that may result.
(m)Upon the prior written consent of the administrator, to appoint or remove by
written instrument any bank or corporation qualified to act as successor
trustee, wherever located, as special trustee as to part or all of the trust
fund, including property as to which the trustee does not act, and such special
trustee, except as specifically limited or provided by this or the appointing
instrument, shall have all of the rights, titles, powers, duties, discretions
and immunities of the trustee, without liability for any action taken or omitted
to be taken under this or the appointing instrument.
(n)To appoint or remove by written instrument any bank, wherever located, as
custodian of part or all of the trust fund, and each such custodian shall have
such rights, powers, duties and discretions as are delegated to it by the
trustee.
(o)To employ agents, attorneys, accountants or other persons, and to delegate to
them such powers as the trustee considers desirable, and the trustee shall be
protected in acting or refraining from acting on the advice of persons so
employed without court action.


4



--------------------------------------------------------------------------------





(p)To perform any and all other acts which in the trustee’s judgment are
appropriate for the proper management, investment and distribution of the trust
fund.
III-2PRINCIPAL AND INCOME. Any income earned on the trust fund which is not
distributed as provided in Article II shall be accumulated and from time to time
added to the principal of the trust. The grantor’s interest in the trust shall
include all assets or other property held by the trustee hereunder, including
principal and accumulated income.
III-3STATEMENTS. The trustee shall prepare and deliver monthly to the
administrator and annually to the grantor, if then living, otherwise to each
beneficiary then entitled to distributions under this agreement, a statement (or
series of statements) setting forth (or which taken together set forth) all
investments, receipts, disbursements and other transactions effected by the
trustee during the reporting period; and showing the trust fund and the value
thereof at the end of such period.
III-4COMPENSATION AND EXPENSES. All reasonable costs, charges and expenses
incurred in the administration of this trust, including compensation to the
trustee, any compensation to agents, attorneys, accountants and other persons
employed by the trustee, and expenses incurred in connection with the sale,
investment and reinvestment of the trust fund shall be paid from the trust fund.
ARTICLE IV
GENERAL PROVISIONS
IV-1INTERESTS NOT TRANSFERABLE. The interests of the grantor or other persons
entitled to distributions hereunder are not subject to their debts or other
obligations and may not be voluntarily or involuntarily sold, transferred,
alienated, assigned or encumbered.
IV-2DISAGREEMENTS AS TO ACTS. If there is a disagreement between the trustee and
anyone as to any act or transaction reported in any accounting, the trustee
shall have the right to a settlement of its account by any court.
IV-3TRUSTEE’S OBLIGATIONS. No power, duty or responsibility is imposed on the
trustee except as set forth in this agreement. The trustee is not obliged to
determine whether funds delivered to or distributions from the trust are proper
under the trust, or whether any tax is due or payable as a result of any such
delivery or distribution. The trustee shall be protected in making any
distribution from the trust as directed pursuant to Article II without inquiring
as to whether the distributee is entitled thereto; the trustee shall not be
liable for any distribution made in good faith without written notice or
knowledge that the distribution is not proper under the terms of this agreement;
and the trustee shall not be liable for any action taken because of the specific
direction of the administrator.
IV-4GOOD FAITH ACTIONS. The trustee’s exercise or non-exercise of its powers and
discretions in good faith shall be conclusive on all persons. No one shall be
obliged to see to the application of any money paid or property delivered to the
trustee. The certificate of the


5



--------------------------------------------------------------------------------





trustee that it is acting according to this agreement will fully protect all
persons dealing with the trustee.
IV-5WAIVER OF NOTICE. Any notice required under this agreement may be waived by
the person entitled to such notice.
IV-6CONTROLLING LAW. The laws of the State of Illinois shall govern the
interpretation and validity of the provisions of this agreement and all
questions relating to the management, administration, investment and
distribution of the trust hereby created.
IV-7SUCCESSORS. This agreement shall be binding on all persons entitled to
distributions hereunder and their respective heirs and legal representatives,
and on the trustee and its successors.
ARTICLE V
CHANGES IN TRUSTEE
V-1RESIGNATION OR REMOVAL OF TRUSTEE. The trustee may resign at any time by
giving thirty days’ advance notice to the administrator and the grantor. The
administrator may remove a trustee by written notice to the trustee and the
grantor.
V-2APPOINTMENT OF SUCCESSOR TRUSTEE. The administrator shall fill any vacancy in
the office of trustee as soon as practicable by written notice to the successor
trustee; and shall give prompt written notice thereof to the grantor, if then
living, otherwise to each beneficiary then entitled to payments or distributions
under this agreement. A successor trustee shall be a bank (as defined in Section
581 of the Internal Revenue Code, as amended).
V-3DUTIES OF RESIGNING OR REMOVED TRUSTEE AND OF SUCCESSOR TRUSTEE. A trustee
that resigns or is removed shall furnish promptly to the administrator and the
successor trustee an account of its administration of the trust from the date of
its last account. Each successor trustee shall succeed to the title to the trust
fund vested in its predecessor without the signing or filing of any instrument,
but each predecessor trustee shall execute all documents and do all acts
necessary to vest such title of record in the successor trustee. Each successor
trustee shall have all the powers conferred by this agreement as if originally
named trustee. No successor trustee shall be personally liable for any act or
failure to act of a predecessor trustee. With the approval of the administrator,
a successor trustee may accept the account furnished and the property delivered
by a predecessor trustee without incurring any liability for so doing, and such
acceptance will be complete discharge to the predecessor trustee.
ARTICLE VI
AMENDMENT AND TERMINATION
VI-1AMENDMENT. With the consent of the administrator, this trust may be amended
from time to time by the grantor, if then living, otherwise by a majority of the
beneficiaries then entitled to payments or distributions hereunder, except as
follows:


6



--------------------------------------------------------------------------------





(a)The duties and liabilities of the trustee cannot be changed substantially
without its consent.
(b)This trust may not be amended so as to make the trust revocable.
VI-2    TERMINATION. This trust shall not terminate, and all rights, titles,
powers, duties, discretions and immunities imposed on or reserved to the
trustee, the administrator, the grantor and the beneficiaries shall continue in
effect, until all assets of the trust have been distributed by the trustee as
provided in Article II.
* * *


7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the grantor and the trustee have executed this agreement as
of the day and year first above written.

Grantor


The Northern Trust Company, as Trustee
By             
Its             




8

